IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-20270
                          Summary Calendar


     ONESIMO CEDILLO,

                                            Plaintiff-Appellant,

          versus

     SHEILA WIDNALL, Secretary of the
     Air Force or Her successor in office,

                                            Defendant-Appellee.



           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-98-CV-2470

                           April 18, 2001

Before GARWOOD, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Onesimo Cedillo, Texas state prisoner #512984, appeals the

district court’s grant of summary judgment for the Secretary of

the Air Force on his claims regarding the Air Force’s denial of

benefits and accrued leave upon Cedillo’s discharge from the Air

Force.   Cedillo argues that the district court erred in granting

summary judgment for the Secretary on grounds of res judicata and

collateral estoppel.    He also contends that the district court

erred in refusing to grant his request for a continuance under



     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Fed. R. Civ. P. 56(f) and in granting a stay in discovery pending

its ruling on summary judgment.

     This court reviews the district court’s grant of summary

judgment de novo.    Hale v. Townley, 45 F.3d 914, 917 (5th Cir.

1995); Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir.

1994) (en banc).    The district court did not err in granting

summary judgment for the Secretary because Cedillo’s claims were

barred by res judicata.    See Allen v. McCurry, 449 U.S. 90, 94

(1980); Russell v. SunAmerica Sec., Inc., 962 F.2d 1169, 1172-73

(5th Cir. 1992).    The district court did not abuse its discretion

in staying discovery pending resolution of the Secretary’s

summary judgment motion and in refusing to grant a continuance

under Fed. R. Civ. P. 56(f).    See Schultea v. Wood, 47 F.3d 1427,

1433-34 (5th Cir. 1995); Securities & Exchange Comm’n v. Spence &

Green Chem. Co., 612 F.2d 896, 901 (5th Cir. 1980).

                               AFFIRMED




                                  2